EXHIBIT 10.02 Amendment and Restatement dated April 13, 2011 of Schedule 1 to the Promissory Note dated March 24, 2010 by Universal Supply Group, Inc. in favor of Goodman Company, L.P., Goodman Manufacturing Company, L.P., and Goodman Sales Company in the original principal sum of $2,000,000 (the “Note”). Schedule 1 to the Note is hereby amended and restated in its entirety to read as set forth in Exhibit 1. Except as set forth above, the Note is ratified and confirmed in all respects. Dated: April 13, 2011 UNIVERSAL SUPPLY GROUP, INC. GOODMAN COMPANY, L.P. By: /s/ William Pagano By: /s/ Mark M. Dolan Name: William Pagano, President Name: Mark M. Dolan Title: V.P. Corporate Controller & Treasurer GOODMAN MANUFACTURING COMPANY, L.P. By: /s/ Mark M. Dolan Name: Mark M. Dolan Title: V.P. Corporate Controller & Treasurer GOODMAN SALES COMPANY By: /s/ Mark M. Dolan Name: Mark M. Dolan Title: V.P. Corporate Controller & Treasurer EXHIBIT 1 Schedule 1, as Amended and Restated on April 13, 2011 Pmt Seq # Date Payment Interest Principal Balance 4/24/2011 1 4/24/2011 2 5/24/2011 3 6/24/2011 4 7/24/2011 5 8/24/2011 6 9/24/2011 7 10/24/2011 8 11/24/2011 9 12/24/2011 10 1/24/2012 11 2/24/2012 12 3/24/2012 13 4/24/2012 14 5/24/2012 15 6/24/2012 16 7/24/2012 17 8/24/2012 18 9/24/2012 19 10/24/2012 20 11/24/2012 21 12/24/2012 22 1/24/2013 23 2/24/2013 24 3/24/2013 Grand Totals
